Citation Nr: 0710015	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to reimbursement of expenses of the veteran's 
last sickness from accrued benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
July 1945.  His military qualifications included the Combat 
Infantry Badge (CIB), and his decorations included the Purple 
Heart Medal and the Distinguished Unit Badge.  The veteran 
died in October 2002, and the appellant is his ex-wife.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, in pertinent part, the RO 
denied entitlement to accrued benefits.  The appellant's 
disagreement with that decision led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The appellant, who was divorced from the veteran in 1989, is 
seeking reimbursement from accrued benefits for her care of 
the veteran during his last sickness from February 2002 to 
October 2002.  The appellant perfected her appeal of the RO's 
denial of accrued benefits in February 2004, and at that time 
requested a hearing before the Board.  In its January 2006 
supplemental statement of the case (SSOC), the RO stated that 
it had denied the claim on the basis that the appellant had 
not provided evidence of payment of the veteran's last 
expenses.  At the September 2006 hearing, the appellant 
submitted a report of expenses for time she devoted to 
personal care of the veteran during his last illness.  

The possibility of granting the appellant's accrued benefits 
claim depends upon whether the veteran had benefits due but 
not paid to him prior to his death.  In July 2002, the 
veteran filed service connection and increased rating claims 
that have not been adjudicated by the RO.  Those claims 
include, but are not limited to, entitlement to service 
connection for bilateral hearing loss, claimed due to 
acoustic trauma (the veteran was a heavy mortar crewman), and 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) (the veteran had CIB and was awarded Purple 
Heart Medal).  In addition, he claimed entitlement to an 
increased rating for arthritis, residuals of shell fragment 
wounds to the head, back strain, and residuals of cold 
injury, including trench foot.  The veteran also said he was 
requesting "aid and attendance," which he indicated was 
related to severe shortness of breath associated with post-
service asbestos exposure; he said he was requesting 
consideration for unemployability if it was to his advantage.  

VA medical records in the claims file show that the veteran 
carried a diagnosis of PTSD treated with medication, and it 
was noted he had recurrent thoughts of a friend having been 
killed in front of him in the war.  Rating decisions show 
that service connection was in effect for: residuals of a 
scalp wound, rated noncompensably disabling under Diagnostic 
Code 7805 for scars; injury of the lumbar spine, rated 
noncompensably disabling under Diagnostic Code 5295 for 
lumboscaral strain; trench feet, rated as noncompensably 
disabling under Diagnostic Code 7122; and osteoarthritis of 
the lumbar spine and right knee, rated 20 percent disabling 
under Diagnostic Code 5003 for arthritis.  VA medical records 
include a December 2000 X-ray report showing degenerative 
changes in the metatrasophalngeal joints of both feet and 
diffuse demineralization of the bones, and those findings are 
relevant to a rating for residuals of cold injury under 
Diagnostic Code 7122.  In addition, the Board notes that VA 
medical records show that at least as of February 2002, the 
veteran was status post right knee replacement, which is 
relevant to an increased rating claim for service-connected 
arthritis of the right knee.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  The Board therefore concludes 
that the claims the veteran filed prior to death and which 
remained unadjudicated at his death must be considered first 
by the agency of original jurisdiction (RO or AMC) because 
they could affect the outcome of the issue certified on 
appeal, that is, the appellant's claim of entitlement to 
reimbursement of expenses of the veteran's last sickness from 
accrued benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate all claims the veteran 
filed prior to his death and which 
remained unadjudicated at the time of his 
death to include the following, all on an 
accrued basis:  service connection for 
PTSD; service connection for bilateral 
hearing loss; increased rating for 
residuals of shell fragment wounds of the 
head; increased rating for residuals of 
low back injury; increased rating for 
arthritis of the lumbar spine and right 
knee; increased rating for bilateral 
trench foot; entitlement to a total 
rating based on unemployability due to 
service connected disabilities; and 
entitlement to special monthly 
compensation/pension based on the need 
for aid and attendance of another person.  

2.  Thereafter readjudicate the 
appellant's claim of entitlement to 
reimbursement of expenses of veteran's 
last sickness from accrued benefits.  If 
that claim is not granted to the 
satisfaction of the appellant, issue an 
appropriate SSOC that addresses all 
evidence added to the record since the 
January 2006 SSOC.  The appellant and her 
representative should be provided the 
opportunity to respond.  

3.  If any claim the veteran filed prior 
to his death and which remained 
unadjudicated at the time of his death 
(outlined in paragraph 1 above) is not 
granted, and the appellant provides a 
timely notice of disagreement, issue an 
appropriate statement of the case that 
addresses all evidence considered in the 
adjudication and informs the appellant of 
the pertinent law and regulations.  The 
appellant and her representative should 
be advised of the procedures and time 
limits for filing a timely substantive 
appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



